Citation Nr: 0934249	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss. 

2.  Entitlement to service connection for skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss was manifested by no more than Level I 
impairment in the right ear, and no more than Level XI 
impairment in the left ear.  

   
CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim of entitlement to an increased evaluation 
for his bilateral hearing loss arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.     

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, private treatment records, 
afforded examinations to assess the severity of his bilateral 
hearing loss, and assisted in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and he has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Increased Rating

The Veteran filed a claim for entitlement to service 
connection for bilateral hearing loss in September 2005, and 
that claim was granted by the RO in a March 2006 rating 
decision.  A 10 percent evaluation was assigned, effective 
September 27, 2005.  In April 2006, the RO received a notice 
of disagreement as to this rating.   A statement of the case 
was issued in November 2006 and the appeal was perfected with 
the submission of a VA Form 9 in December 2006.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Again, the Veteran's claim of entitlement to a higher rating 
for bilateral hearing loss is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes a 
December 2005 VA audiologic examination report, an August 
2007 private audiologic evaluation report, and a November 
2007 VA audiologic examination report.

The Board acknowledges that the December 2005 VA audiological 
examination does not include results for the Veteran's 
service-connected left ear, as the examiner noted no 
measureable hearing for the left ear.  In this regard, the 
Board notes that the November 2007 VA audiological 
examination reveals the Veteran's right ear hearing to be 
uniformly worse than as tested in December 2005.  As such, 
the November 2007 VA examination is most beneficial to the 
Veteran's claim of an increased rating for his service-
connected bilateral hearing loss and thus will be the only 
examination considered in this analysis.  Moreover, it is 
observed that the August 2007 private report does not appear 
to contain word recognition testing in the format compatible 
with VA rating criteria.  As such, the aforementioned private 
report is not adequate for evaluation.  
 
The November 2007 VA examination revealed the following 
puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
15
25
40
65
LEFT
105
105
105
105

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 36.25.  His puretone 
average for his left ear was recorded as 105.  Speech 
recognition was 92 percent for his right ear and 0 percent 
for the left ear.  

The findings of the aforementioned VA examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for an evaluation in excess of ten percent for 
bilateral hearing loss have not been met.  Specifically, the 
Veteran's right ear manifests an average puretone threshold 
of 36.25 decibels, with an 92 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.  The Veteran's left 
ear manifests an average puretone threshold of 105 decibels 
with a 0 percent speech discrimination, reference to  38 
C.F.R. § 4.86(a), Table VIA, because the left ear 
demonstrates an exceptional pattern of hearing impairment, 
shows his left ear hearing loss to be Level XI impairment.  
These results applied to Table VII yield a ten percent 
evaluation.  

Finally, the Board acknowledges Martinak v. Nicholson, 21 
Vet. App. 447 (2007), in which the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this case, the VA 
examiner in November 2007 did not discuss the functional 
effects of the Veteran's hearing loss.  However, such was 
considered by the VA examiner in December 2005.  
Specifically, such effects included difficulty and 
frustration with his communication issues.  Overall, then, 
functional impact of the hearing loss at issue has been 
contemplated by the medical evidence and there is no unfair 
prejudice caused by any such deficiency in the November 2007 
examination.  Moreover, even considering such functional 
impairment, the overall evidence, as previously discussed, 
fails to support an evaluation in excess of 10 percent for 
any portion of the rating period on appeal.  

In sum, the evidence of record does not demonstrate an 
evaluation in excess of 10 percent for bilateral hearing loss 
for any portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the Veteran 
receiving an increased rating, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied. 


REMAND

The Veteran contends that he currently suffers from a skin 
condition which he sustained while in service.  

The Veteran's December 1942 physical induction examination 
contains a diagnosis of mild acne.  The Veteran's April 1946 
physical separation examination does not indicate treatment, 
complaints, or a diagnosis of a skin condition. 

Subsequent to separation from service, in September 2006, the 
Veteran underwent a private skin examination.  Dr. H. 
diagnosed the Veteran with actinic keratosis, seborrheic 
keratosis, and toenail onychomycosis.     

Given the above, a VA examination should also be conducted to 
clarify the current nature and likely etiology of any skin 
condition that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any skin.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

Does the Veteran have a current skin 
condition, and, if so:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a chronic skin disorder that existed 
prior to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated (i.e., made permanently worse) 
by service?  

(iii) if the answer is no, is it at least 
as likely as not that any current skin 
disorder had its onset in service? 

The examiner should specifically comment 
on the diagnosis of mild acne noted at 
enlistment and should provide a rationale 
for any opinion given.  If the examiner 
finds that it would be speculative to 
answer this inquiry, he should 
specifically explain why it would be 
speculative to respond.  

2.  Thereafter, readjudicate the claim.  
If the decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


